Exhibit 10.33

LookSmart Reseller Terms and Conditions

 

1. Definitions.

“Advertiser” means a person or entity that purchases LookListing from Reseller.

“Agreement” means these Reseller Terms and Conditions along with the Insertion
Order.

“Effective Date” shall mean the date the Insertion Order is signed by an
authorized manager of LookSmart.

“LookListing” means a keyword-targeted or inclusion-targeted advertisement
distributed by LookSmart, as the LookListing product may be modified from time
to time.

2. Appointment. LookSmart hereby appoints Reseller as a direct, nonexclusive
reseller of LookListings to Advertisers. Reseller will be responsible for all
activities and costs associated with selling and implementing LookListings. This
includes, but is not limited to (i) creating the titles, URLs, descriptions,
keywords, bid amounts, budget caps, tracking URLs, and other elements of
Advertisers’ LookListings, (ii) uploading the titles, URLs, descriptions,
keywords, bid amounts, budget caps, tracking URLs, and other elements of
Advertisers’ LookListings to LookSmart via the LookSmart Advertising Center,
(iii) billing Advertisers and collecting fees, (iv) providing all customer
support to Advertisers for the program, (v) providing all reporting to
Advertisers, and (vi) providing ongoing maintenance and changes to the titles,
URLs, descriptions, keywords, bid amounts, budget caps, tracking URLs, and other
elements of Advertisers’ LookListings. Reseller shall make no representations or
warranties concerning the LookListings or any LookSmart service on behalf of
LookSmart. Regardless of whether Reseller elects to use tracking URLs, invoices
will be prepared in accordance with Section 9 hereof. The provision of
LookListings shall be subject to the policies and requirements set forth in the
LookSmart Advertiser Center, as such policies and requirements may be updated
from time to time.

3. Campaign Management. LookSmart will provide a password-protected online
account to allow Reseller to monitor the performance of campaigns and make
changes to elements of campaigns. Reseller is solely responsible for controlling
access to the password-protected account and for maintaining the confidentiality
of the password, and will be required to pay for any additional charges or
traffic fees incurred as a result of changes made through the online account.
Reseller will manage each Advertiser account online, using individual accounts
or campaigns under the same user ID for each Advertiser in the LookSmart
campaign management system.

4. Advertising Content. LookSmart reserves the right to reject or edit any
LookListing submitted by Reseller, in its sole discretion. LookSmart will use
commercially reasonable efforts to display the LookListings provided by Reseller
hereunder (together with the related keywords, the “Advertising Content”).
Reseller grants (i) LookSmart the right to market, display, perform, transmit
and promote the Advertising Content, and (ii) users of LookSmart’s web site and
LookSmart’s associated distribution network (the “LookSmart Network”) the right
to access and use the Advertising Content and any content and/or services
directly linked to the Advertising Content. Reseller is solely responsible for
obtaining licenses to use any third party trademarks as keywords, and for
choosing keywords that do not violate any third party’s trademarks or other
intellectual property rights.

5. Client Approval. In the event that the reseller is launching an
inclusion-only campaign for a new Advertiser, Reseller must submit each such new
Advertiser, along with homepage URL, for approval by LookSmart, which may be
withheld for any or no reason, prior to signing a deal with that Advertiser or
submitting listings for that Advertiser to LookSmart. LookSmart agrees not to
use the Reseller’s list of Advertisers as a prospecting list; however, LookSmart
may contact Advertisers and attempt to sell directly to them at any time and
nothing herein shall be construed to prevent such sales and marketing activities
that are not directly based on Reseller’s list of Advertise. Written
confirmation of the relationship between Reseller and each Advertiser shall be
made available to LookSmart upon written request. This confirmation should
include Advertiser’s acceptance to sequential liability, indemnification of
Reseller and LookSmart, and authorization to have the Reseller represent
Advertiser. LookSmart reserves the right to refuse to provide its products or
services to Reseller or its Advertisers.

6. Network Distribution. Reseller understands that the advertising services
provided hereunder will appear on the LookSmart web site, as well as the web
sites or services of LookSmart’s network partners. The members of the LookSmart
Network may change from time to time without notice, and LookSmart and the
LookSmart Network partners may reject or remove any particular LookListing or
Advertising Content for any or no reason, and therefore the breadth of
distribution of the Advertising Content may change during the term of this
Agreement.

7. Term; Cancellation or Termination. This Agreement shall have an initial term
of one (1) year from the Effective Date and shall automatically renew for
successive one-year terms unless either party provides the other party written
notice of termination at least thirty (30) days prior to the expiration of the
then current term. Either party may terminate the Agreement (a) at any time for
any or no reason 30 days after delivery of written notice to the other party; or
(b) immediately upon delivery of written notice in the event of (i) the other
party’s material breach of this Agreement which remains uncured for 30 days
after written notice thereof, or (ii) the other party’s bankruptcy, insolvency,
or assignment for the benefit of creditors. LookSmart may terminate this
Agreement immediately upon delivery of notice if any amount invoiced to Reseller
has not been paid when due (for invoice account) or if LookSmart is unable to
successfully charge Reseller’s credit card for any amount due hereunder (for
credit card accounts). Neither party shall incur any liability whatsoever for
any damage, loss, or expense of any kind suffered or incurred by the other
arising from or incident to any termination of this Agreement that complies with
the terms of the Agreement. Without limiting the foregoing, neither party shall
be entitled to any damages on account of prospective profits or anticipated
sales. Both parties agree to waive the benefit of any law or regulation
providing compensation to the other party arising from the termination or
failure to renew this Agreement and both parties hereby represent and warrant
that such waiver is irrevocable and enforceable by the other. However, all
payments normally due to one party by the other party shall be paid in full
immediately upon termination of this Agreement. Upon any expiration or
termination of this Agreement, LookSmart may take over any Advertiser accounts
directly or assign such accounts to other resellers.

8. Billing; Payment.

a. Invoice Accounts. Reseller will be invoiced monthly based on delivery of the
Advertising Content by LookSmart and according to LookSmart’s proprietary click
tracking technology. Payment in full will be due thirty (30) days after the date
of the invoice without regard to Reseller’s collection of funds from
Advertisers. If Reseller’s credit is or becomes impaired, then LookSmart may
require payment in advance.

b. Credit Card Accounts. Reseller must maintain a valid credit or debit card in
its online account. Reseller hereby authorizes LookSmart to change its credit
card for all charges to its account, including any recurring payments. Reseller
understands that this authorization is valid until the termination of this
Agreement. LookSmart will charge an amount to Reseller’s credit card at the
beginning of each monthly billing period to “refill” the account and any
associated campaigns for Advertisers. During each monthly billing cycle,
Reseller’s account will be debited for each click on an Advertiser’s
LookListings as determined by LookSmart’s proprietary click tracking technology.
Such charges will be made without regard to Reseller’s collection of funds from
Advertisers. If the total amount allocated to a campaign or the account is
reached, LookSmart will suspend LookListings associated with that campaign or
the account until additional funds are added. If LookSmart is unable to refill
Reseller’s account at the beginning of any monthly cycle because Reseller’s
credit card is no longer valid or for any other reason, LookSmart may in its
sole discretion (i) reduce Reseller’s campaign budgets so that Reseller’s
remaining account budget is less than the remaining account balance,
(ii) suspend Reseller’s listings from the LookSmart Network, or (iii) terminate
this Agreement in accordance with Section 7. Reseller shall promptly update all
information to keep its account and credit card information current, complete
and accurate (such as a change in billing address or e-mail), and shall promptly
notify LookSmart if its credit card is canceled.

c. All Accounts. All fees stated herein exclude, and Reseller shall pay, any
sales, use, property, license, value added, excise or similar tax, related to
the parties’ performance of its obligations or exercise of its rights under this
Agreement and any related duties, tariffs, imposts and similar charges.
LookSmart shall pay its own income taxes. In the event of any legal action,
including the hiring of outside legal counsel, to collect amounts owed to any
party hereunder, the prevailing party will be entitled to reimbursement for all
costs incurred, including reasonable court costs and attorney’s fees and
expenses. Reseller is limited to thirty (30) days from the date of an invoice to
dispute that invoice, and after that date shall be deemed to have waived any
objections to the invoice. Reseller will dispute any invoice in accordance with
this section, and agrees not to dispute any charges with its credit card company
or otherwise initiate chargeback proceedings.

9. Customer Service. Neither LookSmart nor LookSmart Network partners will have
any obligations with respect to customer service, including without limitation,
order processing, billing, fulfillment, shipment, collection and other customer
support associated with any products or services offered, sold or licensed
through any web site associated with any Advertising Content or any content or
material on or linked thereto (collectively “Customer Service”).

10. Promotion. LookSmart hereby grants to Reseller a royalty-free,
non-exclusive, non-transferable, non-sublicensable license to use the LookSmart
and LookListing trademarks (“Marks”) in Reseller’s advertising and promotion of
LookListings. Reseller shall use the Marks in accordance with any LookSmart
usage policy provided from time to time. Reseller acknowledges LookSmart’s
ownership and exclusive rights in the Marks, and Reseller’s use of the Marks
shall accrue to the benefit of LookSmart, Reseller shall not attempt to register
the Marks or adopt, use or attempt to register any confusingly similar mark.
Reseller will not register, use, or obtain any URL or domain name that contains
or is confusingly similar to a Mark. LookSmart may immediately terminate this
trademark license if Reseller’s use does not conform to LookSmart’s usage policy
as may be published from time to time. Reseller shall state at the first
instance of each use of a Mark that the Mark is LookSmart’s trademark and
include the symbol ®. Reseller shall not use any trademark, word, symbol,
letter, or design in combination with the Marks in a manner that would create a
combination mark. Upon request, Reseller shall provide, at its own expense,
samples of usage of the Marks and any other marketing materials for LookSmart to
inspect prior to usage. LookSmart may reject any sample if it is contrary to the
LookSmart usage policy or LookSmart believes in good faith that the use will
damage the recognition value or reputation for quality.

 

Page 1 of 2



--------------------------------------------------------------------------------

LookSmart Reseller Terms and Conditions

11. Removal of LookListings. Reseller is solely responsible for any legal
liability arising out of or relating to the (1) Advertising Content and
(2) Advertiser’s web content. LookSmart reserves the right to periodically crawl
Advertiser websites using the Zealbot web crawler or other automated methods to
ensure web pages are live. In the event of removal of LookListings. LookSmart
shall refund to Reseller a pro rata portion of the fee that Reseller has paid to
LookSmart for display of that LookListing (If Reseller has paid LookSmart a flat
fee in advance).

12. Limitation of Liability. UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE, FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES (EVEN IF SUCH DAMAGES
ARE FORESEEABLE, AND WHETHER OR NOT THE INDEMNIFIED PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES) ARISING FROM ANY ASPECT OF THE ADVERTISING
RELATIONSHIP PROVIDED FOR HEREIN. IN NO EVENT SHALL LOOKSMART BE LIABLE TO
RESELLER FOR MORE THAN THE TOTAL AMOUNT ACTUALLY PAID TO LOOKSMART HEREUNDER.

13. Indemnification. Each party agrees to Indemnify, defend and hold harmless
the other party, its subsidiaries, affiliates, partners, officers, directors,
employees and agents, from any and all liability, loss, damages, third party
claims, or causes of action, including reasonable legal fees and expenses
(“Liabilities”), arising out of or related to the Indemnifying party’s breach of
any of its duties, representations or warranties herein. Reseller agrees to
Indemnify, defend and hold harmless LookSmart, its subsidiaries, affiliates,
partners, officers, directors, employees and agents, from any Liabilities
arising from Customer Service, Reseller’s or Advertisers’ use of or inability to
use LookSmart’s services, or Reseller’s other acts, omissions or
misrepresentations.

14. Reseller Representations and Warranties. Reseller represents and warrants
that (i) Reseller holds the necessary corporate power, permits and rights to
authorize the use of the Advertising Content by LookSmart for the purpose of
this Agreement; (ii) the use, reproduction, distribution, or transmission of the
Advertising Content will not violate any foreign, federal, state or local law or
regulation or any rights of any third parties, including, but not limited to,
infringement or misappropriation of any copyright, patent, trademark, trade
secret, music, image, or other proprietary or property right, false advertising,
unfair competition, defamation, invasion of privacy or rights of celebrity,
violation of any anti-discrimination law or regulation, or any other right of
any person or entity and does not contain any material that is harmful, abusive,
hateful, obscene or threatening; (iii) the Advertising Content complies with
LookSmart’s advertising guidelines, (iv) Advertiser’s website, including without
limitation text, images, video, audio, and other data, products and/or services
offered therein, promotions, URLs, links, pointers, products, services and
software (a) will not infringe on or violate any copyright, trademark, patent or
any other third party right, (b) will not violate any applicable law or
regulation, including those relating to contest, sweepstakes or similar
promotions, and (c) do not constitute false or fraudulent advertisement and that
a reasonable basis exists for all claims concerning the performance of products
and services offered; and (v) Reseller’s execution of this Agreement, and its
performance of obligations and duties hereunder, do not and will not violate any
agreement to which Reseller is a party or is otherwise bound.

15. LookSmart Representations and Warranties. LookSmart represents and warrants
that it holds the necessary rights to use the LookSmart network for the purpose
of this Agreement. LookSmart makes no representations, and hereby expressly
disclaims all warranties, express or implied, regarding LookSmart’s services or
any portion thereof, including any implied warranty of merchantability or
fitness for a particular purpose and implied warranties arising from course of
dealing or course of performance. Without limiting the generality of the
foregoing, LookSmart specifically disclaims any warranty regarding (i) the
number of persons who will access the Advertising Content and (ii) any benefit
Reseller or Advertiser might obtain from including the Advertising Content
within LookSmart’s network of Web sites. There are no performance guarantees,
even if performance estimates are provided to Reseller. LookSmart cannot warrant
that the display of the Advertising Content or the link to the Advertiser web
content will be uninterrupted or error-free. LookSmart specifically disclaims
any warranty regarding the location and prominence of LookListings within
LookSmart Network, including within any search results displayed thereon.

16. Confidentiality. The terms of this Agreement, as well as any click-through
or user data derived herefrom, are confidential and highly proprietary to
LookSmart, and Reseller agrees not to disclose them to any third party under any
circumstances, except as required by law. Neither party shall issue any press
release or public announcement of the terms or existence of this Agreement
without the prior written consent of the other party.

17. Jurisdiction; Choice of Law. The parties hereby irrevocably consent to the
exclusive jurisdiction of the state and federal courts located in San Francisco
County in connection with any action arising under this Agreement. This
Agreement shall be interpreted, construed and enforced in all respects in
accordance with laws of the state of California, without regard to its conflicts
of laws provisions or to the actual state or country of incorporation or
residence of the parties.

18. Notices. Any notice or other communication to be given hereunder will be in
writing and will be (as elected by the party giving such notice): (i) personally
delivered; (ii) transmitted by postage prepaid registered or certified mail,
return receipt requested; (iii) deposited prepaid with a nationally recognized
overnight courier service; or (iv) sent by facsimile. Unless otherwise provided
herein, all notices will be deemed to have been duly given on: (a) the date of
receipt (or if delivery is refused, the date of such refusal) if delivered
personally or by courier; (b) three (3) business days after the date of posting
if transmitted by mail; or (c) if transmitted by facsimile, the date a
confirmation of transmission is received. Notices hereunder will be directed to,
unless otherwise instructed by the receiving party, the address for Reseller
specified on the Insertion Order (if to Reseller) or to Legal Department,
LookSmart Ltd, 625 Second Street, San Francisco. CA 94107 (if to LookSmart).
Either party may change its address for purposes hereof on not less than three
(3) business days prior notice to the other party.

19. Miscellaneous. In event of any express conflict between the provisions of
the Insertion Order and these Reseller Terms and Conditions, the provisions of
the Insertion Order will apply, in the event that any provision of this
Agreement conflicts with the law under which the Agreement is to be construed,
or if any such provision is held invalid by a court with jurisdiction over the
parties to this Agreement, such provision shall be deemed to be restated to
reflect as nearly as possible the original intentions of the parties in
accordance with applicable law, and the remainder of this Agreement shall remain
in full force and effect. LookSmart retains all right to ownership of URL
descriptions except where authored by Reseller, the LookSmart directories and
all adaptations, translations or modifications thereto, and retains the right to
sell any of its products directly to any party including Advertisers. The
failure of either party to insist upon or enforce strict performance by the
other party, of any provision of this Agreement, or to exercise any rights under
this Agreement, shall not be construed as a waiver or relinquishment of such
party’s right to enforce any such provision or right in any instance. Reseller
may not assign this Agreement, in whole or in part, LookSmart and Reseller are
independent contractors, and neither LookSmart nor Reseller is an agent,
representative or partner of the other. Neither party may take any actions that
are binding on the other party. This Agreement sets forth the entire agreement
between Reseller and LookSmart, and supersedes any and all prior agreements
(whether written or oral) of LookSmart and Reseller with respect to the subject
matter set forth herein. LookSmart will not be bound by conditions printed or
appearing on order blanks or copy instructions submitted by or on behalf of
Reseller. This Agreement may only be modified, or any rights under it waived, by
a written document or online agreement executed by both parties.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement, effective as
of the date set forth on the IO:

 

LOOKSMART, LTD.                                   
                                             

      RESELLER: MeziMedia Signature:                                     
                                                                        
Signature: /s/ Richard Chino Name:                                     
                                                                               
Name: Richard Chino Title:                                     
                                                                              
   Title: Chief Revenue Officer Date:                                     
                                                                              
   Date: 9/7/05

 

Page 2 of 2